Citation Nr: 1009310	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  04-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a respiratory 
disability, to include asthma, pneumonia, and upper 
respiratory infections.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In February 2006 and July 2007, the Board remanded these 
claims for additional development.  That development having 
been completed, the claims are now ready for appellate 
review.


FINDINGS OF FACT

1.  Chronic sinusitis is not causally or etiologically 
related to service.

2.  A respiratory disability, to include asthma, pneumonia, 
and upper respiratory infections, is not causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Service connection for chronic sinusitis is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  

2.  Service connection for a respiratory disability, to 
include asthma, pneumonia, and upper respiratory infections, 
is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in July 2003 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in April 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  
Additional letters were sent to the Veteran soliciting 
evidence, as well as providing information about his claim in 
July and August of 2007, and September, October, and November 
2009The regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, and VA medical opinions and examinations pertinent 
to the issues on appeal.  

This claim was remanded in February 2006 and July 2007 to 
obtain treatment records.  A letter was sent to the Veteran 
in August 2007 requesting information regarding his 
healthcare providers.  The Veteran provided information for 
several private physicians, all previously submitted.  
Additional attempts were made to obtain records from the 
Veteran's private providers and additional information was 
received.  The Board finds that all reasonable attempts were 
made to obtain these records.  Therefore, the available 
medical evidence and records have been obtained in order to 
make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 

II.  Entitlement to Service Connection for Chronic Sinusitis

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

The Veteran is seeking entitlement to service connection for 
chronic sinusitis.  He asserts he began having sinusitis 
during service and continues to have sinusitis.

Service treatment records were reviewed.  The Veteran's 
entrance examination from September 1961 did not note any 
sinus abnormalities.  In October 1962, the Veteran complained 
of stuffy ears and a congested head and nose.  In December 
1962, the Veteran complained of a congested nose with pains 
over his maxillary sinuses.  He was diagnosed with sinusitis.  
In January 1963, he again complained of head pains.  In the 
Veteran's report of medical history for his separation 
examination in July 1963, it was noted that he had sinusitis 
in 1962.  The separation examination in July 1963 did not 
note any abnormalities.

The Veteran asserts that he sought treatment after discharge 
from service but he has been unable to obtain the records 
from shortly after discharge due to the age of the records.



One of the Veteran's private physicians, Dr. Rodriguez, 
indicated in a letter received in June 1999 that the Veteran 
was a patient at the office since September 1989 due to 
sinusitis.  However, that is more than 25 years after 
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service (more than ten years), can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

In January 2003, Dr. Diaz Rodriguez submitted a statement 
indicating the Veteran had a diagnosis of acute sinusitis 
left, and sinus mucosa illness with slight deviation of the 
nasal septum from left to right.  The physician stated that 
the Veteran's conditions are associated to the medical 
problems that the Veteran had on active duty.  However, a 
diagnosis of chronic sinusitis was not given.

In August 2003, Dr. Medina submitted a letter stating that 
the Veteran's service treatment records were reviewed and 
that the Veteran suffers from chronic sinusitis which has 
been treated since July 1963.  No rationale or supporting 
clinical evidence was provided by Dr. Medina, and although it 
seems likely that the Veteran properly related his service 
history, Dr. Median failed to address the long periods of 
time during which the Veteran did not have the symptoms or 
did not seek medical treatment for his complaints.

The Veteran was afforded a VA examination in September 2003.  
The Veteran reported recurring nasal stuffiness with watery 
discharge.  Examination revealed no nasal obstruction, and 
turbinates were of bluish color with watery discharge.  There 
was no tenderness, purulent discharge or crusting.  A sinus 
x-ray was normal and the Veteran was diagnosed with allergic 
rhinitis.  A note was included on the report indicating that 
there was no evidence in the present examination of acute or 
chronic sinusitis.  The examiner stated that no sinus x-rays 
were performed during active duty and the diagnosis was made 
only based on referred symptoms with no physical findings 
described.  The examiner stated that there was no objective 
evidence that sustained the diagnosis and therefore no 
relationship can be established.  

In October 2003, Dr. Diaz submitted a letter stating that 
after evaluating the Veteran and reviewing the service 
treatment records, the physician opined that the Veteran's 
suffering of chronic sinusitis apparently manifested during 
the time that the Veteran was on active duty.  No other 
rationale was provided.

In August 2004, Dr. Acevedo submitted a letter indicating 
that he has treated the Veteran for several years for 
respiratory problems such as chronic sinusitis, recurrent 
nasal congestion and other related conditions.  The physician 
stated that even though antibiotic and nasal sprays have been 
prescribed, the Veteran's condition is chronic and he has 
suffered with the condition for many years.  Furthermore, the 
physician opined that the Veteran's sinusitis is related to 
his time in service.  The physician stated that an evaluation 
of the Veteran's service treatment records revealed the 
Veteran was treated for the same condition during service.

As recently as July 2007, Dr. Diaz Rodriguez has indicated 
that the Veteran has been receiving treatment for chronic 
sinusitis and that after a review of service treatment 
records, the physician opined that the Veteran was treated 
for the same condition during service and that the Veteran's 
current condition is related to his time in service.

Although a number of the Veteran's private physicians have 
provided positive nexus statements, all are bare conclusions 
with little to no details or rationale provided.  The Board 
finds the VA examiner's opinion from September 2003 more 
probative than the private medical opinions.  The Board is 
permitted to favor one medical opinion over another provided 
it gives an adequate statement of its reasons and bases for 
doing so.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992).  The findings from the examination in September 2003 
are more probative because the examiner's opinion was based 
on a review of the Veteran's entire claims file and was based 
on diagnostic and clinical findings.  The private medical 
opinions do not state any rationale for their opinion, only 
conclusory statements were given.

The Veteran states that he experienced chronic sinusitis 
during and after service.  In this regard, the Board notes 
that he is competent to give evidence about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran 
asserts he received treatment for his sinusitis since 
discharge from service, and lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).

However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for decades 
following military discharge is more probative than his 
current recollection as to symptoms experienced.  

Although the Veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

There is no evidence of a chronic disability in service and 
there is no evidence of continuity of symptoms after 
discharge to support the claim.  See 38 C.F.R. § 3.303(b).  
The VA examiner specifically noted that there was no evidence 
in the present examination of acute or chronic sinusitis.  
Neither was diagnosed on VA examination in November 2006.   

In sum, because of the lack of a current diagnosis of chronic 
sinusitis, the amount of time that elapsed since military 
service without treatment and the more persuasive medical 
opinion against the claim, the Board finds that the evidence 
is against a grant of service connection for chronic 
sinusitis.

III.  Entitlement to Service Connection for a Respiratory 
Disability, to Include Asthma, Pneumonia, and Upper 
Respiratory Infections

As stated previously, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of 
service connection on the merits, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

The Veteran is seeking entitlement to service connection for 
a respiratory disability, to include asthma, pneumonia, and 
upper respiratory infections.  The Veteran asserts he first 
began experiencing respiratory infections and asthma during 
service and that he continues to experience these symptoms.

Service treatment records were reviewed.  The Veteran's 
entrance examination from September 1961 did not note any 
lung or chest abnormalities.  An undated treatment note 
indicated the Veteran had an upper respiratory infection with 
a clear chest.  In December 1961, the Veteran was diagnosed 
with another upper respiratory infection.  In July 1962 the 
Veteran was diagnosed with asthma and the Veteran was treated 
with Tedral and Epinephrine.  The Veteran's report of medical 
history for his separation examination in July 1963 noted 
asthma and shortness of breath.  The separation examination 
in July 1963 did not note any abnormalities.



Post-service records indicate treatment for respiratory 
conditions following service.  In November 2000, Dr. Mendez, 
a private physician, indicated the Veteran was a patient 
there since 1989 and he suffered from recurring slight 
bronchi spasm.  However, that is more than 25 years after 
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service (more than ten years), can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

In April 2003, Dr. Rodriguez indicated that he had been 
treating the Veteran for various years due to respiratory 
problems such as recurrent respiratory tract infections.  The 
physician opined that after reviewing the Veteran's service 
treatment records which revealed he was treated for the same 
conditions during active duty, it was the physician's opinion 
that the Veteran's condition is related to his time in the 
military.

In August 2003, Dr. Medina indicated the Veteran currently 
suffered from bronchial asthma.  

In October 2003, Dr. Diaz indicated that after reviewing the 
Veteran's service treatment file, the Veteran's conditions of 
the respiratory track apparently manifested themselves during 
the time the Veteran was on active duty since there was no 
medical evidence that supports the contrary.

In August 2004, Dr. Acevedo indicated that the Veteran was 
being treated for recurrent infections of the respiratory 
airways.  The physician opined that the Veteran's current 
condition was related to his time in the military, as a 
review of the military records indicated the Veteran was 
treated for the same conditions during service.

In June 2006, Dr. Diaz submitted a statement indicating that 
the Veteran has been treated for asthma and has recurrent 
asthma episodes.

The Veteran was afforded a VA examination in November 2006.  
The Veteran reported asthma during service and that he has 
asthma exacerbations about three times per year.  The Veteran 
complained of a productive cough of clear phlegm and denied 
hemoptysis.  He reported dyspnea on exertion upon climbing 
two flights of stairs.  Examination revealed lungs were 
essentially clear to auscultation with no wheezes, rales or 
rhonchi.  Pulmonary function tests revealed normal spirometry 
with mild air trapping and decreased airway resistance.  X-
rays indicated the Veteran's lungs were well-aerated and 
clear of infiltrates or masses.  The Veteran was diagnosed 
with asthma, by history.  The examiner stated that review of 
all available evidence showed that although the Veteran 
presented one episode of asthma and upper respiratory 
infection while in service, there is no recorded evidence of 
diagnosis or continuous treatment for any chronic respiratory 
condition in the following 26 years.  The examiner opined 
that it is less likely than not that the Veteran's asthma is 
related to any event noted in service.

In July 2007, Dr. Rodriguez has indicated that the Veteran 
suffers from recurrent infections of the respiratory airways 
and opined that after reviewing his military records, the 
Veteran's current condition is related to his time in service 
because he was treated for the same conditions during 
service. 

Although a number of the Veteran's private physicians have 
provided positive nexus statements, all are bare conclusions 
with little to no details or rationale provided.  The Board 
finds the VA examiner's opinion from November 2006 more 
probative than the private medical opinions.  The Board is 
permitted to favor one medical opinion over another provided 
it gives an adequate statement of its reasons and bases for 
doing so.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992).  The findings from the examination in November 2006 
are more probative because the examiner's opinion was based 
on a review of the Veteran's entire claims file and was based 
on diagnostic and clinical findings.  The private medical 
opinions do not state any rationale for their opinion, only 
conclusory statements were given.  Furthermore, the VA 
examination included pulmonary function tests which indicated 
the Veteran had normal spirometry, with mild air trapping and 
decreased airway resistance which is correlated to obesity, 
not a respiratory disorder such as asthma or pneumonia.

The Veteran states that he experienced respiratory infections 
during and after service.  In this regard, the Board notes 
that he is competent to give evidence about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).

However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for decades 
following military discharge is more probative than his 
current recollection as to symptoms experienced.  

Although the Veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

There is no evidence of a chronic disability in service and 
there is no evidence of continuity of symptoms after 
discharge to support the claim.  See 38 C.F.R. § 3.303(b).

In sum, because of the lack of a current diagnosis of a 
respiratory disorder, the amount of time that elapsed since 
military service without treatment and the more persuasive 
medical opinion against the claim, the Board finds that the 
evidence is against a grant of service connection for a 
respiratory disability.

	
ORDER

Service connection for chronic sinusitis is denied.  

Service connection for a respiratory disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


